Order entered July 2, 1969, granting defendant summary judgment dismissing plaintiff’s first, second and third causes of action, and denying plaintiff’s motion for partial summary judgment, unanimously modified on the law, summary judgment in favor of defendant denied, without prejudice to renewal after conclusion of all pretrial proceedings, and in all other respects, *665affirmed, without costs and without disbursements. On the basis- of this submission, summary judgment is not fitting. Both sides protest the presence of profuse issues of fact; the defendant’s attorney finds “contractual ambiguity”, he would have “ testimony as to what the lawyers and the parties to the agreement had meant and intended”, and he requests a pretrial examination of plaintiff before the hearing of a motion for summary judgment. Plaintiff’s attorney similarly'finds real issues of facts requiring a full trial. On the present record, we must needs concur and feel we should forbear. Perhaps, after pretrial proceedings, the presence of genuine issues will not be so luminous. Concur — Eager, J. P., Tilzer, McGivern, McNally and Steuer, JJ.